                       Case 19-21264-LMI         Doc 41     Filed 12/12/19       Page 1 of 2




        ORDERED in the Southern District of Florida on December 11, 2019.




                                                             Laurel M. Isicoff
                                                             Chief United States Bankruptcy Judge
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION
                                         www.flsb.uscourts.gov

       In Re:                                                 PROCEEDING UNDER CHAPTER 13
       Alipio Rensol Rodriguez Garcia,                        CASE NO.: 19-21264-BKC-LMI

                      Debtor.      /

                   ORDER CONTINUING DEBTOR’S MOTION TO VALUE AND
                        DETERMINE SECURED STATUS OF LIEN OF
              THE INTERNATIONAL CONDOMINIUM . ON REAL PROPERTY (DE #23)

              THIS CASE came to be heard on December 3, 2019, at 9:00 a.m. on Debtor’s Motion to Value
        and Determine Secured Status of Lien Of The International Condominium on Real Property (Value of
        Collateral: $106,000) [DE # 23] and based on the record it is ordered:
                ORDERED as follows:
               1.     That Motion to Value is continued to January 7, 2020 at 9:00 a.m. in the United States
        Bankruptcy Court, C. Clyde Atkins United States Courthouse, 301 N. Miami Avenue, Miami,
        FL 33128.


                                                     Page 1 of 2
                  Case 19-21264-LMI         Doc 41          Filed 12/12/19   Page 2 of 2



         2.      That the Debtor will provide the Creditor a copy of their appraisal or valuation
 support within 7 days after the date of the first hearing set on this matter unless the documentation
 was attached to the motion or served on the Creditor prior to the first hearing.
         3.      That the Debtor will make the collateral available for inspection and appraisal to the
Creditor within 21 days of the date of the first hearing set on this matter at a mutually agreed upon
time and date.
         4.      The Creditor will provide a copy of its appraisal to the Debtor or the attorney for the
Debtor at least 7 days prior to the continued hearing.
         5.      Failure to comply with this order, including refusing to provide access to the collateral
or timely providing an appraisal, may result in the limiting or striking of evidence and testimony at
the valuation hearing; the Court may limit the evidence at trial to the information exchanged prior to
the second hearing. Alternatively, the Court may rule on valuation at the continued hearing rather
than setting a separate evidentiary proceeding.
         6.      If either party wishes to raise any legal issue regarding the motion to value, they shall
file a notice or objection with a brief summary of the issue at least 2 business days prior to the
continued hearing unless a written objection to the motion to value or objection to confirmation
setting forth the legal issue is already on docket.
                                                      ###



Submitted By:

Law Offices of Patrick L. Cordero, P.A.
Counsel for the Debtor
7333 Coral Way
Miami, FL 33155
(305) 445-4855
(305) 445-9483
    /s/ (FILED CM/ECF)
PATRICK L. CORDERO, ESQ
FL Bar No. 801992

Attorney Patrick L. Cordero, Esq. is directed to serve a conformed copy of this Order on all interested
parties immediately upon receipt hereof and to file a certificate of service.




                                                Page 2 of 2
